DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2- Figures 2A-3B in the reply filed on 03/22/2021 is acknowledged.
Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the other" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 2005020551 A).
Regarding claims 1, 4, 6, 8-9, and 16-18, Choi teaches a pizza packaging box for preventing disk-shaped pizza from being crushed by a cover when transported comprising a bottom panel (2); a sidewall structure (3) attached to the bottom panel and forming a cavity for receiving an article, wherein the sidewall structure extends substantially orthogonally from the bottom panel (Examiner notes that the sidewall would extend orthogonally when viewed in cross-section); and an at least partially round top panel (11), wherein the top panel is configured to latch (via 12) to the sidewall structure to enclose the cavity.

Regarding claim 5, Choi teaches a pizza box wherein the top panel includes at least one semi-circular edge and at least one flat edge when attached to the sidewall structure.  Examiner notes that the cover appears to have flat edges where the latches 12 are foldably attached.
Regarding claim 7, Choi teaches a pizza box wherein the top panel or the sidewall structure and/or bottom panel includes at least one slot (10) for receiving a tab.
Regarding claims 10 and 12, Choi teaches a pizza box wherein the plurality of side panels include one or more folding edge flaps (7) configured to allow fold lines of the side panels to align.
Regarding claim 11, Choi teaches a pizza box wherein the side panels include a plurality of rectangular side panels.  Examiner notes that Choi’s side panels are rectangular when viewed in blank form.
Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philips (US 2001/0032874 A1).
Regarding claim 1, Philips teaches a single-piece pizza container with fold and hold mechanism comprising a bottom panel (22); a sidewall structure (24/26/32/34) attached to the bottom panel and forming a cavity for receiving an article, wherein the sidewall structure extends substantially orthogonally from the bottom panel (see Fig. 5); and an at least partially round top panel (202 rounded at corners 220), wherein the top panel is configured to latch (via 228 and 230) to the sidewall structure to enclose the cavity.
Regarding claims 14-15, Philips teaches a pizza box further comprising a mid-panel (200) attached at a fold line (101) to the sidewall structure and configured to partially cover the cavity when folded over the cavity, wherein the top panel is configured to fold over the mid-panel to at least partially cover the mid-panel (see Fig. 6); and wherein the mid-panel includes one or more slits (214/216) defined at an edge thereof and configured to allow a tab of a top panel and/or sidewall structure to pass therethrough.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734